Citation Nr: 0827582	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for a sleep disorder with insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

This case previously was before the Board in August 2007 and 
was remanded for further development.  The case since has 
been returned to the Board for further appellate action.


REMAND

Pursuant to the Board's August 2007 remand instructions, the 
veteran was afforded a VA mental disorders examination in 
September 2007.  The examiner diagnosed cognitive disorder, 
not otherwise specified, and noted that the veteran exhibited 
significant impairment of concentration and memory.  However, 
he did not indicate what symptomatology was associated with 
the veteran's service-connected sleep disorder with insomnia, 
nor did he indicate that the diagnosed cognitive disorder was 
related to the sleep disorder or to the veteran's service-
connected tinnitus.  Therefore, the Board finds that a new VA 
examination is warranted in order to determine the 
symptomatology associated with and the current level of 
severity of the veteran's service-connected sleep disorder 
with insomnia.  See 38 C.F.R. § 3.159(c)(4) (2007).

The September 2007 VA examiner also recommended that the 
veteran undergo a neuropsychological examination and 
psychiatric inpatient treatment.  However, the most recent 
medical records associated with the claims files are dated in 
March 2007.  Since the record indicates that there may be 
outstanding VA treatment records pertinent to the veteran's 
claim, an attempt should be made to obtain these records and 
associate them with the claims files.  See 38 C.F.R. § 
3.159(c)(2).

Finally, the record reflects that the veteran submitted an 
executed release for a private physician who has treated him 
for an anxiety disorder since January 2002.  It does not 
appear that efforts were made to obtain these records.  
Again, an attempt should be made to obtain these records and 
associate them with the claims files since they may be 
pertinent to the veteran's claim.  See 38 C.F.R. § 
3.159(c)(1).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his sleep 
disorder with insomnia during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
treatment records for the period since 
March 2007.  If it is unable to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected sleep disorder with insomnia.  
The claims folders must be made available 
to and reviewed by the examiner.

The examiner should identify all current 
manifestations of the veteran's service-
connected sleep disorder.  To the extent 
possible, the examiner should distinguish 
the manifestations of any non service-
connected psychiatric or 
neuropsychological disorders from those of 
his service-connected disabilities, to 
include a sleep disorder and tinnitus.  
The examiner should specifically address 
whether the veteran experiences persistent 
day-time hypersomnolence.

The examiner should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting from 
the veteran's service-connected sleep 
disorder with insomnia.  The examiner also 
should provide a Global Assessment of 
Functioning (GAF) score with an 
explanation of the significance of the 
score assigned.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


